Citation Nr: 0115238	
Decision Date: 06/01/01    Archive Date: 06/13/01

DOCKET NO.  00-14 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
undifferentiated-type schizophrenia.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for right 
radial neuropathy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active service from January 1970 to January 
1974 and from April 1979 to February 1980.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the Ro 
determined that the veteran had not submitted new and 
material evidence to reopen claims of entitlement to service 
connection for undifferentiated-type schizophrenia and right 
radial neuropathy.

In October 2000 and January 2001, the veteran submitted 
documents directly to the Board.  He did not submit a waiver 
of review of such documents by the agency of original 
jurisdiction.  Many of such document were copies of documents 
already contained in the claim folder.  Such of the documents 
that are not merely duplicative of evidence already in the 
claims folder are not pertinent to the issues stated above.  
Therefore, the Board concludes that a remand is not necessary 
to allow for review of the documents by the agency of 
original jurisdiction.  38 C.F.R. § 20.l304 (2000).


FINDINGS OF FACT

1.  In a March 1998 rating decision which the veteran did not 
appeal, the RO denied entitlement to service connection for 
undifferentiated-type schizophrenia.

2.  The evidence submitted since the RO's March 1998 rating 
decision is either cumulative of evidence already of record 
and/or  is not probative of the issue of whether the veteran 
incurred an acquired neuropsychiatric disorder during his 
active military service.

3.  In a September 1997 rating decision which the veteran did 
not appeal, the RO denied entitlement to service connection 
for right radial neuropathy.

4.  The evidence submitted since the RO's September 1997 
rating decision is cumulative of evidence already of record 
and is not probative of the issue of whether the veteran 
incurred an acquired neuropsychiatric disorder during his 
active military service.


CONCLUSIONS OF LAW

1.  The RO's March 1998 rating decision in which it denied 
entitlement to service connection for undifferentiated-type 
schizophrenia is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 20.302, 20.1103 (2000).

2.  New and material evidence has not been submitted to 
reopen the claim for service connection for undifferentiated-
type schizophrenia.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (2000).

3.  The RO's September 1997 rating decision in which it 
denied entitlement to service connection for right radial 
neuropathy is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 20.302, 20.1103 (2000).

4.  New and material evidence has not been submitted to 
reopen the claim for service connection for right radial 
neuropathy.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This claim arises from the veteran's application to reopen a 
claim for service connection for an acquired psychiatric 
disorder.  There is no issue as to substantial completeness 
of the application.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096 
(2000) (to be codified at 38 U.S.C. § 5102).  VA has also 
secured all VA and private medical records that the veteran 
has indicated are pertinent to his claim, and VA has 
satisfied its duty with respect to such records and with 
receipt of sufficient information to proceed.  VA's duty to 
assist the claimant in this regard accordingly has been 
satisfied.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 State. 2096, 2097-98 (2000) (to 
be codified at 38 U.S.C. § 5103A(b) and (c)).  In addition, 
the veteran has been advised of the evidence that would be 
necessary for him to substantiate his claim, by means of the 
January 2000 rating decision and the June 2000 statement of 
the case.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 State. 2096, 2096-97 (2000) (to 
be codified at 38 U.S.C. § 5103(a)).  The requirements set 
forth in the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 State. 2096, (2000), with regard to notice 
and development of the veteran's claims, have been satisfied.

I.  Service Connection for Undifferentiated-type 
Schizophrenia 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (2000).  Also, 38 U.S.C.A. §§ 1101, 1110, 
1112, and 1137 provide that where a veteran has served 90 
days or more during a period of war or after December 31, 
1946, and develops a psychosis to a degree of disability of 
10 percent or more within one year of separation from such 
service, such disease shall be presumed to have been incurred 
in service.

A pre-existing disease or injury will be considered to have 
been aggravated by active military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 C.F.R. § 3.306(a) 
(2000).  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during an 
subsequent to service.  38 C.F.R. § 3.306(b) (2000).

The RO denied the veteran's claim of entitlement to service 
connection for undifferentiated-type schizophrenia in a March 
1998 rating decision.  The veteran did not file a notice of 
disagreement or perfect an appeal of that decision.  The 
decision is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 20.302, 20.1103 (2000).  The claim can be reopened only 
with the submission of new and material evidence.

As defined by regulation, new and material evidence means 
evidence not previously submitted to the agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).

Current case law provides for a two-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); second, if such evidence has been presented, the 
merits of the claim must be evaluated based on a review of 
the entire record.  

Under most circumstances, when it must be determined whether 
the evidence presented or secured since the prior final 
disallowance of the claim is new and material, the 
credibility of the new evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The new and material 
evidence must be presented or secured since the time that the 
claim was finally disallowed on any basis, not only since the 
time that the claim was last disallowed on the merits.  Evans 
v. Brown, 9 Vet. App. 273, 285 (1996).

The evidence in the record at the time of the March 1998 
rating decision consisted of service medical records, VA 
outpatient treatment records, and a clinical summary prepared 
while the veteran was hospitalized in a state hospital in 
September 1997.

Service medical records show that the veteran was 
hospitalized in August 1979 during his second period of 
active duty service.  On the day of his admission, the 
veteran had inexplicably jumped overboard from the deck of a 
ship which was docked.  He was described by his command as a 
quiet, socially withdrawn individual.  Several days prior to 
his admission, he had voiced the thought that his mind was 
being controlled by a machine.  On the day prior to 
admission, a co-serviceman observed the veteran standing in 
one position without talking for several hours.  According to 
the hospital summary, at the time of admission, the veteran 
reported that he had been experiencing auditory 
hallucinations for approximately one and one-half years.  The 
hallucinations had begun while he was working a civilian job 
as a boiler technician.  He heard voices talking to him.  The 
voices were sometimes threatening and critical.  Sometimes 
they instructed him to do things.  At one time, his symptoms 
had been so bad that he sought psychiatric treatment at a VA 
hospital but then refused such treatment.  After losing his 
job, he remained unemployed for six months prior to enlisting 
in the Navy.  While hospitalized, the veteran's symptoms 
remitted with psychopharmacological treatment and therapy.  
No clinical evidence of schizophrenic illness was noted 
during his last two weeks of hospitalization.  He was 
discharged from the hospital to a medical holding company and 
was maintained on antipsychotic medication.  The hospital 
summary contains a diagnosis of moderately severe, chronic, 
undifferentiated-type schizophrenia which existed prior to 
entry into service.  A medical board report dated in February 
1980 contains a finding that the veteran schizophrenia was 
neither incurred in nor aggravated by a period of active 
military service.

Pursuant to a claim which the veteran filed in August 1988, 
the RO obtained some VA outpatient treatment records which 
show that earlier the same month the veteran was referred to 
a VA mental hygiene clinic because of symptoms of paranoia, 
psychotic thought processes, and delusions.  He reported his 
history of one prior psychiatric hospitalization in service.  
An examiner noted an impression of probable schizophrenic 
disorder, paranoid type with delusions.  Treatment notes made 
several days later by a psychiatrist contain an impression of 
paranoid schizophrenia.

The veteran was admitted to a state mental health facility in 
March 1997 after pleading guilty by reason of insanity to a 
criminal charge.  He gave a history of one previous 
psychiatric admission while in the Navy.  According to a 
clinical summary, the veteran's wife reported that the 
veteran's symptoms began in 1979 after his uncle committed 
suicide.  His initial diagnosis for his current admission was 
schizophrenia, chronic paranoid type verses psychosis not 
otherwise specified and history of alcohol abuse.

In the March 1998 rating decision which denied service 
connection for undifferentiated type schizophrenia, the RO's 
rating specialists reasoned that the veteran's schizophrenia 
pre-existed his service and did not worsened during such 
service.

The evidence received since the March 1998 rating decision 
consists of state hospital records,  employment health 
records submitted by the veteran, a written statement from 
the veteran's brother, and the written statements and 
testimony of the veteran.

The employment health records submitted by the veteran are 
dated from March 1975 to December 1978.  Such records do not 
show treatment for an acquired neuropsychiatric disorder.  In 
one form, the veteran denied a history of any such treatment.

When involuntarily admitted to a state hospital in November 
1998, the veteran denied having psychotic symptoms such as 
auditory hallucinations, thought insertion, thought 
broadcasting, and referential thinking.  He again gave a 
history that his first psychiatric hospitalization was during 
his service in the Navy.  He denied receiving follow-up 
psychiatric treatment after his discharge from the Navy.  He 
reportedly had been working up to the time of his 
incarceration on a criminal charge one and one half years 
earlier.  The reported diagnosis was paranoid-type 
schizophrenia by history.  Other treatment records associated 
with the veteran's continued hospital treatment do not 
suggest a date of onset of his schizophrenia.  Nor do such 
records suggest that the veteran's schizophrenia worsened 
during his service.

In a written statement dated in August 1999, the veteran's 
brother reported that the veteran returned to his home in 
Houston, Texas, after his first period of active duty ended 
in February 1974.  He remained there until he enlisted again 
in 1979.  According to the statement, the veteran was in good 
health and did not sustain a head injury or a "psychological 
head injury."

In various written statements submitted by the veteran, 
either with his October 1999 claim or thereafter, he has 
asserted again that he had never before had the symptoms 
which he was observed to have in August 1979.  In an October 
1999 statement, he suggested that he may have said things 
that he was "leading" questions by the persons who 
interviewed him and may have said things which were 
inaccurate because he was "very drugged up" and 
disoriented.  The veteran assert that after his first period 
of active service, he underwent several employment 
examinations and his health was excellent.  He further 
asserted that his health was excellent during his physical 
examination at boot camp for his second period of active duty 
service. 

The veteran testified in May 2000 that the onset of the 
symptoms which were diagnosed in service as schizophrenia was 
during such service.  He asserted that there was no evidence, 
other than the inaccurate statements contained in the service 
medical records, that he had an acquired neuropsychiatric 
disorder prior to his entry into the Navy in 1979.

The Board finds that the evidence submitted since the 
December 1998 rating decision which denied service connection 
for undifferentiated schizophrenia is cumulative and 
redundant of evidence already of record.  It tends to show 
that the veteran has had a history of schizophrenia.  
Further, such evidence is not probative of the questions 
which are the crux of this claim.  Those questions are: 1) 
Was the onset of the veteran's schizophrenia during a period 
of active duty service? 2) Did the veteran have schizophrenia 
prior to his second period of active duty service? and 3) If 
so, was the schizophrenia aggravated during such service.

The Board has considered the statement from the veteran's 
brother and the veteran's own statements and testimony.  The 
statements and testimony were offered to support the 
proposition that the veteran was not ill with schizophrenia 
prior to his entry into service in 1979.  In the absence of 
evidence that either the veteran or his brother are competent 
to render an opinion about the onset of his schizophrenia, 
such statements and testimony cannot be afforded probative 
weight.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

As the competent evidence submitted since the December 1998 
decision is merely cumulative and is not probative of the 
issues involved, the Board concludes that the veteran has not 
submitted new and material evidence to reopen the claim.

II.  Right Radial Neuropathy

In a September 1997 rating decision, the RO denied 
entitlement to service connection for right radial 
neuropathy.  The veteran did not appeal that decision and it 
is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 20.302, 20.1103 (2000).  The claim can be reopened only 
with the submission of new and material evidence.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2000).

At the time of the September 1997 rating decision, the 
evidence in the record which pertained to the claim for 
service connection for right radial neuropathy consisted 
solely of service medical records.  Such records show that 
the veteran was diagnosed to have radial nerve palsy in June 
1979.  Treatment notes dated at that time show that the 
veteran sought treatment for loss of strength and numbness in 
his right arm.  He had been carrying a cooler and heard a 
"snap."  Nerve conduction studies suggested that an early 
traumatic injury of the right radial nerve.  The disorder was 
diagnosed as right radial nerve palsy.  When the veteran was 
hospitalized for treatment of schizophrenia in August 1979, 
he had right wrist drop, weakness of pronation and supination 
of his right forearm, weakness of finger extensors, and 
weakness of grip.  In additional, he had sensory loss over 
the distribution of his right radial nerve.  However, in a 
medical board report dated in February 1980, it was noted 
that the veteran's right arm neurological condition had 
markedly improved and the for all practical; purposes, his 
right arm and had were fully functional.

The other records contained in the claims folder at the time 
of the September 1997 rating decision doe not show that the 
veteran had had complaints, diagnoses, or treatment for a 
right arm neurological disorder after his separation from 
service.  

In denying service connection for right radial neuropathy in 
the September 1997 rating decision, the RO's rating 
specialists reasoned that the veteran's right arm 
neurological disorder resolved while he was in service and 
there was no evidence of current disability.

The veteran testified in May 2000 that he had weakness and 
numbness in his right arm.  He reported having difficulty 
using a pen to write.  He complained that he had difficulty 
with right hand dexterity.  He denied that he had had 
treatment for his right arm since his separation from 
service.  The implied assertions that he has current 
disability from a right arm neurological disorder, diagnosed 
in service as right radial neuropathy, are afforded no 
probative weight in the absence of evidence that he has the 
expertise to render an opinion of the etiology of his current 
complaints.  See Espiritu, supra.

The medical evidence received since the September 1997 rating 
decision is discussed above in the context of the claim for 
service connection for undifferentiated-type schizophrenia.  
None of the medical evidence submitted since that rating 
decision suggests that the veteran has had complaints, 
diagnoses, or treatment of a right arm neurological disorder 
since his separation from service.  The Board finds that the 
evidence submitted by the veteran since the September 1997 
rating decision is not new and material, as it is not 
probative of the question of whether that veteran has current 
disability from a right arm neurological disorder which was 
incurred during his active military service.


ORDER

The claim of entitlement to service connection for a 
psychoneurotic disorder is not reopened.

The claim of entitlement to service connection for a 
psychoneurotic disorder is not reopened.



		
	
	Member, Board of Veterans' Appeals



 

